Case 1:20-cv-01441-UNA Document 1-9 Filed 10/26/20 Page 1 of 1 PageID #: 149




                         CIVIL COVER SHEET ATTACHMENT

Related Cases (Including Present Action)

 Juris.   Date Filed   Case Name                                     Case Number

 D.Del.                Moxchange LLC v. Avigilon USA Corporation     Concurrently filed
 D.Del.                Moxchange LLC v. Panasonic Corporation of     Concurrently filed
                       North America
 D.Del.   8/26/2020    Moxchange LLC v. ALE USA Inc.                 1:20-cv-01123
 D.Del.   8/26/2020    Moxchange LLC v. Allied Telesis, Inc.         1:20-cv-01124
 D.Del.   8/26/2020    Moxchange LLC v. Belkin International, Inc.   1:20-cv-01125
                                                                     (CLOSED)
 D.Del.   8/26/2020    Moxchange LLC v. Proxim Wireless              1:20-cv-01126
                       Corporation
 D.Del.   8/26/2020    Moxchange LLC v. Sonim Technologies Inc.      1:20-cv-01127




                                             1
